United States Court of Appeals
                     For the First Circuit

No. 12-2485

               EDIMARA DEMELO AND EDILSON DEMELO,

                     Plaintiffs, Appellants,

                               v.

                 U.S. BANK NATIONAL ASSOCIATION,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]



                             Before

                 Torruella, Selya and Thompson,

                         Circuit Judges.



     Carmeneliza Pérez-Kudzma, with whom Pérez-Kudzma Law Office,
P.C. was on brief, for appellants.
     Stephen C. Reilly, with whom Jennifer E. Greaney and Sally &
Fitch LLP were on brief, for appellee.



                         August 16, 2013
           SELYA, Circuit Judge. The Financial Institutions Reform,

Recovery, and Enforcement Act of 1989 (FIRREA), Pub. L. No. 101-73,

103 Stat. 183 (codified as amended in scattered sections of 12

U.S.C.), gives federal regulators a customized set of tools with

which to ease the disruption often attendant to bank failures.

When federal regulators step in, however, parties in interest

ignore FIRREA-imposed requirements at their peril.       This case, in

which we affirm the district court's entry of judgment for a

successor bank, bears witness to that verity.

I.   BACKGROUND

           The following facts are, for all intents and purposes,

undisputed.   In December of 2004, the plaintiffs, Edimara Demelo

and her husband, Edilson Demelo, refinanced their home in Stoneham,

Massachusetts by means of a new $388,000 loan from Downey Savings

and Loan Association, a federally insured financial institution.

The variable rate loan was amortized on a 30-year schedule, secured

by a first mortgage, and structured so that the first year's

monthly payments would remain fixed.        In subsequent years, the

borrowers' payments would fluctuate as the interest rate varied,

but those payments could not be increased by more than 7.5 percent

over the prior year's payments.

           This sort of arrangement has the potential to inflate a

loan's   principal   balance   as    the   monthly   payments   may   be

insufficient to cover escalating interest rates in full. With this


                                    -2-
eventuality in mind, the loan documents provided that the monthly

payments would be increased to cover the entire owed principal and

interest in the event that the outstanding principal balance

reached 110 percent of the original loan amount.

            That is what happened here: in February of 2008 — after

four years of controlled monthly payments and steadily mounting

interest rates — the plaintiffs' monthly loan payment doubled to

account for the substantial growth of the underlying principal

balance.       The   plaintiffs   reached    out   to   Downey   Savings   for

assistance, but none was forthcoming.

            What goes around comes around and, in November of 2008,

the   Office    of   Thrift   Supervision    closed     Downey   Savings   and

appointed the Federal Deposit Insurance Corporation (FDIC) as its

receiver.      See 12 U.S.C. § 1821(c)(3)(A); 75 Fed. Reg. 45114-01,

2010 WL 2990405 (Aug. 2, 2010).             The FDIC entered into both a

purchase and assumption agreement and a loan sale agreement with

the defendant, U.S. Bank. By virtue of these agreements, U.S. Bank

assumed all of Downey Savings' loans and mortgages.

            The plaintiffs subsequently defaulted on their mortgage

loan, and U.S. Bank initiated foreclosure proceedings.             In June of

2011, U.S. Bank sent, by certified mail, to each of the plaintiffs

a "Notice of Mortgagee's Sale of Real Estate." See Mass. Gen. Laws

ch. 244, § 14.       The plaintiffs executed receipts confirming that

each of them had received this mailing.            Concurrently, U.S. Bank


                                    -3-
caused to be published on three separate occasions notice of the

foreclosure sale.

            On July 25, 2011, U.S. Bank conducted a foreclosure sale

and later recorded a foreclosure deed.            Despite the foreclosure

sale and several attempts to evict them through summary process,

the plaintiffs continued to occupy the demised premises.          Several

months    after   the   consummation   of   the   foreclosure   sale,   the

plaintiffs went on the offensive.           They sued U.S. Bank in a

Massachusetts state court, seeking money damages and injunctive

relief.    They claimed, among other things, that the loan made by

Downey Savings violated various state consumer protection laws and

that the foreclosure was unlawful.

            Citing diversity of citizenship and the existence of a

controversy in the requisite amount, U.S. Bank removed the case to

the federal district court.      See 28 U.S.C. §§ 1332(a), 1441.         It

then moved to dismiss the plaintiffs' complaint.         See Fed. R. Civ.

P. 12(b)(1), (b)(6). The district court dismissed some but not all

of the plaintiffs' claims.     U.S. Bank proceeded to answer what was

left of the complaint.

            U.S. Bank soon moved for summary judgment, see Fed. R.

Civ. P. 56, renewing its jurisdictional argument and adding other

arguments.    The plaintiffs opposed this motion but the district

court, ruling ore tenus, granted it.




                                   -4-
            The plaintiffs appeal.       They train their sights on the

district court's summary judgment ruling.           Specifically, they

maintain that the loan violated the Borrower's Interest Act, see

Mass. Gen. Laws ch. 183, § 28C; that it violated the Predatory Home

Loan Practices Act, see id. ch. 183C, §§ 1-19; and that the

foreclosure sale was invalid because U.S. Bank did not have a

specific written assignment of the mortgage as required by state

law.

II.    ANALYSIS

            We review an order granting summary judgment de novo,

taking the properly documented facts and all reasonable inferences

therefrom in the light most agreeable to the non-moving parties

(here, the plaintiffs).      See Houlton Citizens' Coal. v. Town of

Houlton, 175 F.3d 178, 184 (1st Cir. 1999).

                  A.   The Consumer Protection Claims.

            The plaintiffs have advanced state statutory claims

predicated on the Borrower's Interest Act and the Predatory Home

Loan Practices Act.       These claims have a common thread: each

asserts that Downey Savings, in making the loan, violated a state

consumer protection law.        The plaintiffs assign error to the

district court's entry of summary judgment on these claims.

            We pause to note a potential source of uncertainty.     The

district court's dispositive ruling was made by way of a bench

decision.    This decision is unclear as to which of the several


                                   -5-
grounds urged by U.S. Bank for rejecting the claims the court found

persuasive.    Because we are not restricted to the district court's

reasoning but may affirm its entry of summary judgment on any basis

made manifest by the record, see id., this lack of clarity does not

require us to remand for further elucidation.               Rather, we simply

hinge our adjudication on FIRREA's jurisdictional bar.1

            FIRREA sets forth a detailed claims-processing regime.

See   12   U.S.C.    §    1821(d)(3)-(13).      This   regime       affords   "a

streamlined    method     for   resolving    most   claims    against    failed

institutions    in    a   prompt,   orderly    fashion,      without    lengthy

litigation." Marquis v. FDIC, 965 F.2d 1148, 1152 (1st Cir. 1992).

The FDIC, once ensconced as receiver, must publish a notice

requiring claims to be filed with it by a specified date.                     12

U.S.C. § 1821(d)(3)(B)(i). It has 180 days within which to approve

or disallow a filed claim.        Id. § 1821(d)(5)(A)(i).        Disappointed

claimants may either pursue an administrative review process or

seek judicial review in an appropriate federal district court. Id.

§ 1821(d)(6)(A).

            This     claims-processing       regime    is     not      optional:

participation in it is "mandatory for all parties asserting claims

against failed institutions."         Marquis, 965 F.2d at 1151.              The




      1
       Because the jurisdictional bar defeats the plaintiffs'
consumer protection claims, see text infra, we need not address the
other grounds for summary judgment advanced by U.S. Bank.

                                     -6-
failure to pursue an administrative claim is fatal.               See id. at

1152-53.

              In the case at hand, the FDIC published the notice that

FIRREA requires.       See 12 U.S.C. § 1821(d)(3)(B)(i).           Since the

plaintiffs' consumer protection claims arise out of and relate

exclusively to pre-receivership acts or omissions of the failed

financial institution (Downey Savings), the plaintiffs' eschewal of

the claims-processing regime renders those claims nugatory.               We

explain briefly.

              FIRREA proscribes judicial review of covered claims

where,   as    here,   plaintiffs   have   failed   to   comply    with   the

statutorily mandated claims-processing regime.           This proscription

is clear as a bell.         The statute unambiguously states (with

exceptions not relevant here):

              [N]o court shall have jurisdiction over —

              (i) any claim or action for payment from, or
              any action seeking a determination of rights
              with respect to, the assets of any depository
              institution for which the [FDIC] has been
              appointed receiver, including assets which the
              [FDIC] may acquire from itself as such
              receiver; or

              (ii) any claim relating to any act or omission
              of [the failed] institution or the [FDIC] as
              receiver.

Id. § 1821(d)(13)(D).     This language operates to strip the federal

district courts of subject-matter jurisdiction whenever a plaintiff

tries to pursue a covered claim without going through the claims-


                                    -7-
processing regime.       See Acosta-Ramírez v. Banco Popular de P.R.,

712 F.3d 14, 19-20 (1st Cir. 2013); Simon v. FDIC, 48 F.3d 53, 56-

57 (1st Cir. 1995).        We conclude, therefore, that because the

plaintiffs did not comply with the requirements of the claims-

processing   regime,     the   jurisdictional   bar   erected   by    section

1821(d)(13)(D) pretermits their consumer protection claims.

          The plaintiffs make three feeble efforts to forestall

this conclusion.    None of these efforts carries the day.

          First, the plaintiffs contend that the statutory claims-

processing regime and the corresponding jurisdictional bar apply

only to claims against the FDIC while the failed bank is under

receivership.     This contention is quixotic.        The language of the

statute precludes such an interpretation: the challenged provision

explicitly applies to any act or omission of the failed financial

institution.    See 12 U.S.C. § 1821(d)(13)(D)(ii).

          There    is,    moreover,    no   principled    basis      for   the

plaintiffs' implication that the jurisdictional bar exists only

during the currency of a receivership.          Our cases leave no doubt

that such a circumscription does not exist.           See, e.g., Royal Car

Rental, Inc. v. Banco Popular de P.R., No. 12-2131, 2013 WL

2278613, at *2 (1st Cir. May 24, 2013) (per curiam) (applying

FIRREA's jurisdictional bar post-receivership); Acosta-Ramírez, 712

F.3d at 18-20 (same).




                                    -8-
             This brings us to the plaintiffs' second proposed escape

hatch:   their    ipse    dixit     that      FIRREA's       exhaustion   requirement

applies only to creditors' claims and not to consumer claims. Once

again, the language of the relevant statutory provision compels us

to reject the plaintiffs' proposed limitation.

             FIRREA explicitly bars jurisdiction over "any                        claim

relating   to    any     act   or    omission"          of   the   failed     financial

institution.     12 U.S.C. § 1821(d)(13)(D)(ii) (emphasis supplied).

We have given this provision the full scope that its text demands

and, in doing so, we have not limited it to creditors' claims.

See, e.g., Simon, 48 F.3d at 56-57 (enforcing jurisdictional bar

when parties asserting a defense to a contingent loan guaranty

failed to comply with FIRREA's claims-processing regime); Lloyd v.

FDIC, 22 F.3d 335, 337 (1st Cir. 1994) (holding that a mortgagor's

complaints "lie in the maw of" section 1821(d)(13)(D)).                         It is,

therefore, unsurprising that the only court of appeals to have

squarely addressed the relatively novel proposition advanced by the

plaintiffs      has    held    —    as   we      hold    today     —   that   FIRREA's

jurisdictional bar applies unreservedly to consumer protection

claims. See Tellado v. IndyMac Mortg. Servs., 707 F.3d 275, 279-81

(3d Cir. 2013).

             The Tenth Circuit's decision in Homeland Stores, Inc. v.

Resolution Trust Corp., 17 F.3d 1269 (10th Cir. 1994), much bruited

by the plaintiffs, is not to the contrary. The Homeland court held


                                           -9-
that claims arising from the post-receivership management of assets

— that is, actions taken pursuant to the FDIC's conservator powers

— are not subject to FIRREA's jurisdictional bar.          Id. at 1275.

This holding, as to which we take no view, does not help the

plaintiffs    because   their   claims    arise   exclusively   from   pre-

receivership conduct of the failed financial institution.

             The plaintiffs make a further attempt to execute an end

run around the sweeping language of FIRREA's jurisdictional bar.

This attempted end run rests on 12 U.S.C. § 1821(d)(10).         But this

specialized provision deals with the payment of claims (not the

filing of claims) and specifically references "creditor claims."

It is, however, wholly separate from the jurisdictional bar erected

by section 1821(d)(13)(D).      Consequently, the plaintiffs' reliance

on the specialized payment-of-claims provision is misplaced.2

             Third — and finally — the plaintiffs argue that they

should be excused from FIRREA's exhaustion requirement because they



     2
       Indeed, the inclusion of the specific term "creditor" in
section    1821(d)(10)   and    its    omission   from    section
1821(d)(13)(D)(ii) cuts against the plaintiffs' position.    See,
e.g., Citizens Awareness Network, Inc. v. United States, 391 F.3d
338, 346 (1st Cir. 2004) ("The principle is clear that Congress's
use of differential language in various sections of the same
statute is presumed to be intentional and deserves interpretive
weight.").    As we have said, "[i]t is an orthodox tenet of
statutory construction that where Congress includes particular
language in one section of a statute, but omits it in another
section of the same Act, it is generally presumed that Congress
acts intentionally and purposely in the disparate inclusion or
exclusion." In re 229 Main St. Ltd. P'ship, 262 F.3d 1, 5-6 (1st
Cir. 2001) (internal quotation marks omitted).

                                   -10-
were never notified of their opportunity to file claims.                 But this

argument is raised for the first time on appeal, and the attempt to

raise it runs headlong into one of the mainstays of the catechism

of appellate practice: "If any principle is settled in this

circuit, it is that, absent the most extraordinary circumstances,

legal theories not raised squarely in the lower court cannot be

broached for the first time on appeal."                 Teamsters, Chauffeurs,

Warehousemen & Helpers Union, Local No. 59 v. Superline Transp.

Co.,   953   F.2d    17,   21    (1st    Cir.    1992).        No   extraordinary

circumstances sufficient to warrant disregarding this important

principle exist here.

             At any rate, the summary judgment record contains no

evidentiary support for the plaintiffs' belated contention that

they were unaware of the need to file an administrative claim.                  It

is   elementary     that   a    "non-moving     party   must    point   to   facts

memorialized by materials of evidentiary quality and reasonable

inferences therefrom to forestall the entry of summary judgment."

Certain Interested Underwriters at Lloyd's v. Stolberg, 680 F.3d

61, 65 (1st Cir. 2012).         This infirmity may be a direct result of

the plaintiffs' failure to raise the argument below; but whatever

the cause, the infirmity is terminal.

             In any event, the argument lacks force.                 FIRREA only

requires that the FDIC mail notice to known creditors or claimants,

see 12 U.S.C. § 1821(d)(3)(C), and the plaintiffs' claims were not


                                        -11-
advanced until well after Downey Savings failed.              Thus, they could

not have been known to the FDIC at the time of receivership.

Notice was given by publication, and notice by publication is

sufficient for inchoate claims.             See, e.g., Freeman v. FDIC, 56

F.3d 1394, 1402 (D.C. Cir. 1995); Meliezer v. Resolution Trust Co.,

952 F.2d 879, 882-83 (5th Cir. 1992); cf. Tellado, 707 F.3d at 281

(holding that "[t]he fact that the deadline for bringing a claim

through the administrative process may have passed" does not

preclude the application of FIRREA's jurisdictional bar).

              We     add,   moreover,     that   once    an   inchoate    claim

materializes, FIRREA creates a pathway for the holder of such a

claim to introduce it into the claims-processing regime.                 See 12

U.S.C. §§ 1821(d)(5)(A)(ii), (C)(ii).              The plaintiffs have not

tried to invoke this remedy.

              There is one loose end.            A recent decision of the

Massachusetts Supreme Judicial Court (SJC) cited by the plaintiffs

at oral argument held that when a high-cost mortgage loan is

assigned, the assignee bank is liable for "all affirmative claims

and defenses."        Drakopoulos v. U.S. Bank Nat'l Ass'n, ___ N.E.2d

___, ___ (Mass. 2013) (2013 WL 3470485, at *3 & n.11) (citing Mass.

Gen. Laws ch. 183C, § 15(a)).           "[A]ll affirmative claims," the SJC

determined, includes not only those brought under the Predatory

Home   Loan    Practices     Act   but    also   other   consumer   protection

statutes.      Id.    This determination of successor liability has no


                                         -12-
bearing for us because here, unlike in Drakopoulos, U.S. Bank

acquired the mortgage by way of the powers vested in the FDIC under

FIRREA.    Thus, the plaintiffs' claims are subject to FIRREA's

statutory scheme, specifically the claims-processing requirements

and   corresponding     jurisdictional     bar.       See     12   U.S.C.

§ 1821(d)(13)(D).     The plaintiffs do not assert any independent

claim against U.S. Bank for its actions.

             That ends this aspect of the matter.     We hold, without

serious question, that FIRREA's exhaustion requirement applies

four-square to the plaintiffs' consumer protection claims.            It

follows inexorably that the plaintiffs' failure to file those

claims with the FDIC divested the district court of subject-matter

jurisdiction.       Consequently,    the   claims   were    appropriately

jettisoned.

                       B.   The Remaining Claim.

             We proceed to the plaintiffs' remaining claim: that the

foreclosure sale was unlawful because U.S. Bank did not possess a

written assignment of the mortgage at the time of foreclosure (and,

thus, could not validly exercise the power of sale contained in the

mortgage).    The plaintiffs base this claim on the strictures of a

state statute requiring transfers of interests in land to be in

writing.     See Mass. Gen. Laws ch. 183, § 3.        This statute, as

interpreted by the SJC, applies to assignments of mortgages on real




                                    -13-
property.     See U.S. Bank Nat'l Ass'n v. Ibañez, 941 N.E.2d 40, 51-

54 (Mass. 2011).

            We pause at the threshold to make clear that this claim

is not moot.        The consummation of the foreclosure sale does not

render the claim moot because the plaintiffs' complaint, in part,

prays for money damages as a means of ameliorating the asserted

wrong.   See Culhane v. Aurora Loan Servs. of Neb., 708 F.3d 282,

290 (1st Cir. 2013).           We turn, therefore, to the merits of the

claim.

            The FDIC, as a matter of federal law, succeeded to the

assets   of     Downey       Savings    as    receiver.       See    12    U.S.C.

§ 1821(d)(2)(A).          Acting in that capacity, the FDIC was empowered

by federal law to "transfer any asset or liability of [the failed

bank] . . . without any approval, assignment, or consent with

respect to such transfer."              Id. § 1821(d)(2)(G)(i)(II).             The

plaintiffs     do    not    contest    that   the   FDIC,   pursuant      to   this

authority, transferred all of Downey Savings' mortgages and loans

(including the mortgage and loan at issue here) to U.S. Bank.

            The plaintiffs argue that these circumstances are not

enough to permit U.S. Bank to exercise a power-of-sale provision in

a transferred mortgage.           They point out that the property is in

Massachusetts       and    that   Massachusetts     law   requires   a    specific

written assignment of a real estate mortgage.                 See Ibañez, 941

N.E.2d at 51-53.          This argument is all sizzle and no steak.


                                       -14-
            The plaintiffs' mortgage was assigned to U.S. Bank by

operation of federal law, which specifically authorizes the FDIC to

transfer assets of a failed financial institution "without . . .

assignment." 12 U.S.C. § 1821(d)(2)(G)(i)(II). To demand anything

beyond what is spelled out in FIRREA's statutory scheme would

require us to turn the Supremacy Clause, U.S. Const. art. VI, cl.

2, upside down.       We hold that a transfer of a mortgage, authorized

by   federal   law,    obviates   the   need   for   the   specific   written

assignment that state law would otherwise require.             Accordingly,

the district court did not err in granting summary judgment on this

claim.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is affirmed.



Affirmed.




                                    -15-